       Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 1 of 15. PageID #: 1



                         THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

LA’SHELLE LEWIS               )                       CASE NO. 1:19-cv-1074
                              )
         Plaintiff,           )
                              )                       JUDGE:
     v.                       )
                              )
CLEVELAND METROPOLITAN SCHOOL )
DISTRICT                      )
                              )
         Defendant.           )                       JURY DEMAND ENDORSED HEREIN

                                          COMPLAINT

               1.      Plaintiff La’Shelle Lewis is a resident of Cuyahoga County, Ohio.

               2.      Defendant Cleveland Metropolitan School District (hereinafter “CMSD”)

is an Ohio school district with its headquarters located at 1111 Superior Ave. East, Suite 1800,

Cleveland, Ohio 44114.

               3.      This is an action brought pursuant to Title VII of the Civil Rights Act of

1964 as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”), Ohio’s anti-discrimination statute, R.C.

4112.01, et seq., and Ohio tort law.

               4.      At all times material to this Complaint, Plaintiff Lewis was an eligible

employee of Defendant CMSD as defined by 42 U.S.C. § 2000e(f) and R.C. 4112.01(A)(3).

               5.      At all times material to this Complaint, Defendant CMSD was Plaintiff

Lewis’s employer within the meaning of 42 U.S.C. § 2000e(b) and R.C. 4112.01(A)(2).

            JURISDICTION, VENUE AND PROCEDURAL REQUIREMENTS

               6.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331, as

Plaintiff Lewis’s allegations arise under the laws of the United States.
        Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 2 of 15. PageID #: 2



               7.      This Court has supplemental jurisdiction over state law claims under 28

U.S.C. § 1367, as the entire action before the Court comprises one civil rights case, and the claims

arise out of the same common nucleus of facts and are such that Plaintiff Lewis would ordinarily

be expected to pursue them in one judicial proceeding.

               8.      Venue is proper in this Court under 28 U.S.C. § 1391, as Defendant CMSD

operates its business in this District and it is the District where the events giving rise to Plaintiff

Lewis’s claim occurred.

               9.      On January 17, 2018, Plaintiff Lewis filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2018-00125.

               10.     Plaintiff Lewis received a Notice of Right to Sue from the Civil Rights

Division of the U.S. Department of Justice in connection with said EEOC charge on February 12,

2019.

               11.     This action is timely and appropriate pursuant to 42 U.S.C. §2000e-5(f)(1),

as Plaintiff Lewis filed her Complaint within ninety (90) days of receipt of the Notice of Right to

Sue.

                                   FACTUAL BACKGROUND

               12.     Plaintiff Lewis is a female citizen of the United States.

               13.     Plaintiff Lewis was employed by Defendant CMSD from September 11,

2006 through April 23, 2018.

               14.     At all times material to this Complaint, Plaintiff Lewis held the position of

Dispatcher in the Division of Safety and Security and was qualified for that position.

               15.     Plaintiff Lewis was subjected to harassment, retaliation and discrimination

on the basis of her gender during her employment at Defendant CMSD.




                                                  2
       Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 3 of 15. PageID #: 3



               16.     On two occasions in July of 2015, Plaintiff Lewis’s supervisor, Sgt. Greg

Williams acted in an aggressive manner towards Plaintiff Lewis, including but not limited to

yelling, closing his fists and shaking his arms at Plaintiff Lewis.

               17.     Plaintiff Lewis informed Sgt. Williams that she considered his conduct to

be aggressive, harassing and unwelcome.

               18.     In    August     of    2015,     Plaintiff     Lewis   filed   an     internal

harassment/discrimination complaint with Defendant CMSD because of Sgt. Williams’s

aggressive, harassing and unwelcome conduct.

               19.     From August 20, 2015 to October 14, 2015, Defendant CMSD conducted

an internal fact-finding investigation. Although the investigator of the fact-finding investigation

did not find evidence to substantiate Plaintiff Lewis’s allegations, the investigator recommended

that Sgt. Williams’s supervisor further investigate Sgt. Williams’s alleged aggressive conduct,

suggesting that such conduct could warrant discipline.

               20.     Sgt. Williams continued to act in an intimidating manner towards Plaintiff

Lewis. On various occasions after Plaintiff Lewis filed her internal complaint with Defendant

CMSD, Sgt. Williams would: (1) stand very close to Plaintiff Lewis; (2) stare at Plaintiff Lewis

during times when she was the only dispatcher in the room; and (3) bite his fist while speaking to

Plaintiff Lewis.

               21.     On June 25, 2016, Plaintiff Lewis filed a charge with the EEOC because

Sgt. Williams’s aggressive, harassing and unwelcome behavior had not ceased, and Plaintiff Lewis

felt uncomfortable and unsafe around Sgt. Williams.

               22.     The EEOC issued a Notice of Right to Sue on April 5, 2017.

               23.     Plaintiff Lewis’s efforts to report and stop the foregoing conduct constituted




                                                  3
       Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 4 of 15. PageID #: 4



protected activity under Title VII and Plaintiff Lewis endured harassment and retaliation because

of her protected activity.

               24.     Beginning in December of 2016, Plaintiff Lewis’s supervisors adjusted her

time entries in a manner that reduced Ms. Lewis’s earnings.

               25.     Defendant CMSD failed to compensate Plaintiff for December 25, 2016 and

January 1, 2017, in accordance with the terms of the Collective Bargaining Agreement (“CBA”)

between Defendant CMSD and Plaintiff’s union, the Ohio Patrolmen’s Benevolent Association.

               26.     CMSD initially failed to compensate Plaintiff Lewis for the time worked on

February 22, 2017, and Plaintiff Lewis ultimately had to file a grievance in order to receive

compensation for this day.

               27.     Defendant CMSD also failed to compensate Plaintiff Lewis for May 29,

2017 in accordance with the terms of the CBA.

               28.     Beginning in June of 2017 and continuing throughout her employment,

Plaintiff Lewis was not given two consecutive days off, in violation of the CBA.

               29.     Also in June of 2017, Defendant CMSD did not fully compensate Plaintiff

for the time worked on June 18.

               30.     On two separate occasions in September of 2017, Plaintiff Lewis signed up

to work overtime, but Defendant CMSD instead gave the overtime work to a male employee with

less seniority, in violation of the CBA.

               31.     Additionally, for several years, one of Plaintiff’s colleagues, Sgt. Kevin

Oliver, engaged in a pattern of making vulgar and harassing comments and gestures directed

towards Plaintiff Lewis.




                                                4
       Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 5 of 15. PageID #: 5



               32.    In late 2013, Sgt. Oliver attempted to show Plaintiff Lewis a photograph of

the breasts of one of Plaintiff Lewis’s female co-workers. Plaintiff Lewis refused to look at the

photograph, and informed Sgt. Oliver that such action was inappropriate and unwelcome.

               33.    In August of 2016, Sgt. Oliver asked Plaintiff Lewis if he could “share a

room” with her significant other. Plaintiff Lewis believed Sgt. Oliver intended for the comment

to be interpreted in a sexual manner, and Plaintiff Lewis informed Sgt. Oliver that the comment

was inappropriate and unwelcome.

               34.    In March of 2017, Sgt. Oliver told Plaintiff Lewis that he was going to take

her significant other on vacation and that Plaintiff Lewis could not accompany them. Plaintiff

Lewis again believed that Sgt. Oliver intended for the comment to be interpreted in a sexual

manner, and Plaintiff Lewis informed Sgt. Oliver that the comment was inappropriate and

unwelcome.

               35.    On April 26, 2017, Sgt. Oliver told Plaintiff Lewis that he was going to

“fuck the shit out of” her significant other, “and send him home with a wet ass.” Plaintiff Lewis

conveyed to Sgt. Oliver that she found the remarks to be offensive, vulgar and unwelcome, and

promptly reported the incident to one of her supervisors.

               36.    Upon information and belief, Plaintiff Lewis’s supervisors attempted to

isolate Plaintiff Lewis from her co-workers, by instructing her co-workers not to get involved with

Plaintiff Lewis.

               37.    Sometime around January of 2017, Plaintiff Lewis learned that investigative

reporter Carl Monday was investigating allegations of inappropriate sexual behavior of employees

within the CMSD Division of Safety and Security. Plaintiff Lewis participated in an interview in

connection with said investigation.




                                                5
       Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 6 of 15. PageID #: 6



                38.   On September 7, 2017, one of Plaintiff Lewis’s co-workers sent Plaintiff

Lewis an email informing Plaintiff Lewis that Sgt. Lewis had been planning to eliminate seniority

for dispatchers, on account of Plaintiff Lewis. Plaintiff Lewis’s co-worker responded by saying

that she found Sgt. Williams’s behavior towards Plaintiff Lewis to be offensive, harassing and

intimidating.

                39.   On September 29, 2017, a different co-worker sent an email to Plaintiff

Lewis saying that CMSD Chief Lester Fultz had asked the co-worker to sign a letter saying that

Plaintiff Lewis was “being troublesome” and making the co-worker and other dispatchers

“uncomfortable.” The co-worker refused to sign the letter because the co-worker did not view

Plaintiff Lewis’s behavior as troublesome and did not have any issues with Plaintiff Lewis.

                40.   On October 18, 2017, Plaintiff Lewis sent a letter to the EEOC about the

harassment she had been incurring at the CMSD, and filed a formal charge with the EEOC on

January 17, 2018.

                41.   Recognizing that CMSD was not promptly correcting the situation and

following the suggestion of one of her superiors, on February 20, 2018, Plaintiff Lewis sent an

email to CMSD Chief Lester Fultz. In accordance with her superior’s suggestion, Plaintiff Lewis

copied on the email members of the CMSD leadership team, including but not limited to: Chief

Legal Officer, Wayne Belock; Chief Operating Officer, Patrick Zohn; Chief Talent Officer, Lori

Ward; and Chief Executive Officer, Eric Gordon. Plaintiff Lewis also copied on the email her

union representatives and outside counsel who had been retained by Defendant CMSD in

connection with Plaintiff Lewis’s allegations.

                42.   Included in Plaintiff Lewis’s February 20 email was an attachment

containing documents that Plaintiff Lewis believed supported her allegations of discrimination,




                                                 6
       Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 7 of 15. PageID #: 7



retaliation and harassment, and demonstrated an overall culture at CMSD of failing to correct

improper behavior within the Division of Safety and Security.

               43.     In response to Plaintiff Lewis’s February 20 email, Defendant CMSD

initiated an Internal Affairs Investigation to determine whether Plaintiff Lewis had acted

improperly and if she should be disciplined for sending the February 20 email.

               44.     On March 29, 2018, Defendant CMSD held a fact-finding hearing.

               45.     On April 2, 2018, Debra Benton, the Lieutenant of Internal Affairs of

CMSD Division of Safety and Security, wrongfully accused Plaintiff Lewis of exceeding the

permitted number of hours of unexcused absence, and issued a written letter, warning that Plaintiff

Lewis would be subject to discipline if such behavior continued. Said letter was placed in Plaintiff

Lewis’s personnel file.

               46.     Upon information and belief, Defendant CMSD never corrected nor

rescinded the written warning, despite the fact that Plaintiff Lewis provided CMSD with

documentation showing that Plaintiff Lewis did not exceed the permitted number of hours for

unexcused absence.

                47.    On April 3, 2018, the CMSD informed Plaintiff Lewis that she would be

suspended for one-day as a result of her February 20 email. Defendant CMSD concluded that

Plaintiff Lewis had acted improperly, in part, for violating Defendant CMSD’s Confidentiality

Policy. A copy of said policy is attached hereto as Exhibit 1.

               48.     The purpose of Defendant CMSD’s Confidentiality Policy is “[t]o establish

guidelines for the release of information to the public.” Exhibit 1 (emphasis supplied).

               49.     Plaintiff Lewis never released confidential information “to the public.” The

only recipients of her February 20 email were her CMSD supervisors, her union representatives,




                                                 7
       Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 8 of 15. PageID #: 8



members of the CMSD leadership team, legal and human resources representatives, and outside

counsel who had been retained by CMSD to investigate Plaintiff Lewis’s allegations.

               50.        Moreover, the documents contained in the attachment to the February 20

email would have been predominantly made available pursuant to Ohio public records law.

               51.        Upon information and belief, Defendant CMSD was taking steps to justify

firing Plaintiff Lewis.

               52.        On April 23, 2018, Plaintiff Lewis resigned her position as a result of the

harassment, discrimination and retaliation she endured, and Defendant CMSD’s failure to

promptly correct the situation.

               53.        As a result of the foregoing discrimination, harassment and retaliation,

Plaintiff Lewis has been diagnosed with conditions including but not limited to depression,

anxiety, work-related stress, sleep disturbance and post-traumatic stress disorder (“PTSD”).

                                               COUNT I
                                        (Title VII Retaliation)

               54.        Plaintiff Lewis incorporates the allegations alleged in Paragraphs 1 through

53 of this Complaint as if fully rewritten herein.

               55.        Plaintiff Lewis’s efforts taken to report and stop the discrimination and

harassment she incurred while employed by Defendant CMSD, constituted protected activity

under Title VII.

               56.        Defendant CMSD knew of Plaintiff Lewis’s Title VII protected activity.

               57.        Plaintiff Lewis suffered an adverse employment action when Defendant

CMSD failed to compensate Plaintiff Lewis adequately.

               58.        Plaintiff Lewis suffered an adverse employment action when she signed up




                                                     8
         Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 9 of 15. PageID #: 9



for overtime, but Defendant CMSD instead gave the overtime to a male employee with less

seniority, in violation of the CBA.

               59.     Plaintiff Lewis suffered an adverse employment action when Sgt. Kevin

Oliver made multiple obscene and derogatory comments and gestures directed towards Plaintiff

Lewis.

               60.     Plaintiff Lewis suffered an adverse employment action when supervisors in

the CMSD Division of Safety and Security attempted to isolate Plaintiff Lewis by instructing her

co-workers not to get involved with her.

               61.     Plaintiff Lewis suffered an adverse employment action when Sgt. Williams

told colleagues of Plaintiff Lewis that he was going to remove seniority from the dispatchers, on

account of Plaintiff Lewis.

               62.     Plaintiff Lewis suffered an adverse employment action when CMSD Chief

Lester Fultz attempted to have colleagues of Plaintiff Lewis sign a letter saying that she was being

“troublesome” and making other dispatchers feel “uncomfortable.”

               63.     Plaintiff Lewis suffered an adverse employment action when Defendant

CMSD decided to suspend her for the February 20 email that she sent to support her allegations of

discrimination, retaliation and harassment, and demonstrate an overall culture at CMSD of failing

to address improper behavior within the Division of Safety and Security.

               64.     Plaintiff Lewis suffered an adverse employment action when Defendant

CMSD wrongfully accused Plaintiff Lewis of exceeding the permitted number of hours of

unexcused absence and issued a written letter warning that Plaintiff Lewis would be subject to

discipline if such behavior continued, and placed said letter in Plaintiff’s personnel file.




                                                  9
      Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 10 of 15. PageID #: 10



               65.     There is a causal connection between Plaintiff Lewis’ protected activity and

the adverse employment actions taken against her.

               66.     Defendant CMSD has retaliated against Plaintiff Lewis as a result of her

exercising her Title VII rights.

               67.     As a result of Defendant CMSD’s actions, Plaintiff Lewis has suffered

damages including without limitation lost wages (past and future), benefits, costs and expenses,

pain, suffering, humiliation, mental anguish and emotional distress.

               68.     Defendant CMSD, through the actions of its agents acting within the scope

of their employment, willfully violated Title VII and lacked good faith and/or reasonable grounds

to believe it was not violating Title VII through the adverse employment actions taken against

Plaintiff Lewis, as alleged in this Complaint.

                                             COUNT II
                                      (Title VII Harassment)

               69.     Plaintiff Lewis incorporates the allegations alleged in Paragraphs 1 through

53 of this Complaint as if fully rewritten herein.

               70.     Plaintiff Lewis is a member of a protected class and was qualified for her

position as a Dispatcher in Defendant CMSD’s Division of Safety and Security.

               71.     On various occasions, Plaintiff Lewis was subjected to harassment,

including harassment by her superiors that was based on Plaintiff Lewis’s protected class.

               72.     Plaintiff Lewis informed Defendant CMSD that the harassment was

unwelcome.

               73.     Despite being aware of the harassment, Defendant CMSD failed to take

prompt corrective action.




                                                 10
      Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 11 of 15. PageID #: 11



               74.     The harassment was sufficiently pervasive to affect a term, privilege and

condition of employment, and it created a hostile work environment for Plaintiff Lewis.

               75.     As a result of Defendant CMSD’s actions, Plaintiff Lewis has suffered

damages including, without limitation, lost wages (past and future), benefits, costs, expenses, pain,

suffering, humiliation, mental anguish and emotional distress.

               76.     Defendant CMSD, through the actions of its agents acting within the scope

of their employment, willfully violated Title VII and lacked good faith and/or reasonable grounds

to believe it was not violating Title VII through the adverse employment actions taken against

Plaintiff Lewis as alleged in this Complaint.

                                           COUNT III
                               (Title VII Gender Discrimination)

               77.     Plaintiff Lewis incorporates the allegations alleged in Paragraphs 1 through

53 of this Complaint as if fully rewritten herein.

               78.     Defendant CMSD, through the actions of its agents, engaged in a practice

and pattern of gender discrimination against Plaintiff Lewis with respect to the terms conditions

and privileges of employment in violation of 42 U.S.C. § 2000e-2.

               79.     Plaintiff Lewis is a member of a protected class and was qualified in her

position as a Dispatcher in Defendant CMSD’s Division of Safety and Security.

               80.     Plaintiff Lewis suffered material adverse employment actions as described

herein, including but not limited to: Defendant CMSD’s failure to fully compensate Plaintiff

Lewis; Defendant CMSD’s refusal to provide Plaintiff Lewis overtime and instead giving the

overtime work to a male employee with less seniority, in violation of the CBA; Defendant CMSD’s

attempted isolation of Plaintiff Lewis; Defendant CMSD’s meritless disciplinary scrutiny of

Plaintiff Lewis; Defendant CMSD’s unwelcome, vulgar and inappropriate behavior directed



                                                 11
      Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 12 of 15. PageID #: 12



towards Plaintiff Lewis; Defendant CMSD’s attempt to orchestrate negative co-worker reviews of

Plaintiff Lewis; Defendant CMSD’s failure to correct the harassment, discrimination and

retaliation that Plaintiff Lewis incurred; and Defendant CMSD’s steps taken to justify firing

Plaintiff Lewis.

               81.     Defendant CMSD did not treat similarly situated males in the same manner.

               82.     As a result of Defendant CMSD’s actions, Plaintiff Lewis has incurred lost

wages (both past and future), benefits, expenses, costs, pain, suffering, humiliation, mental anguish

and emotional distress.

               83.     Defendant CMSD, through the actions of its agents within the scope of their

employment, willfully violated Title VII and lacked reasonable grounds and/or good faith to

believe that it was not violating Title VII by taking adverse employments actions against Plaintiff

Lewis.

                                        COUNT IV
              (Violation of Ohio Anti-Discrimination Law R.C. 4112.01 et seq.)

               84.     Plaintiff Lewis incorporates the allegations alleged in Paragraphs 1 through

83 of this Complaint as if fully rewritten herein.

               85.     Defendant CMSD, through the actions of its agents, engaged in a practice

and pattern of gender discrimination, harassment and retaliation against Plaintiff Lewis with

respect to the terms conditions and privileges of employment in violation of R.C. 4112.01, et seq.

               86.     As a result of Defendant CMSD’s actions, Plaintiff Lewis has suffered

damages including without limitation lost wages (past and future), benefits, costs, expenses, pain,

suffering, humiliation, mental anguish and emotional distress.




                                                 12
      Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 13 of 15. PageID #: 13



                                            COUNT V
                          (Intentional Infliction of Emotional Distress)

               87.     Plaintiff Lewis incorporates the allegations alleged in Paragraphs 1 through

53 of this Complaint as if fully rewritten herein.

               88.     At all times relevant to this claim, Plaintiff Lewis was an employee of

Defendant CMSD.

               89.     At all times relevant to this matter, Plaintiff Lewis’s supervisors were acting

within the scope of their employment and maintained authority over Plaintiff Lewis.

               90.     Throughout Plaintiff Lewis’s employment with Defendant CMSD, her

supervisors engaged in a targeted campaign of harassment against Plaintiff Lewis as described

herein, including but not limited to the adverse employment actions, intimidation, retaliation and

harassing comments and gestures as described herein.

               91.     The conduct of Defendant CMSD as described herein was extreme and

outrageous.

               92.     The conduct of Defendant CMSD, as described herein was done

deliberately and intentionally, with the purpose of inflicting severe emotional distress upon

Plaintiff Lewis so that she would fail and either quit or be fired, or was done with reckless disregard

of the probability of causing Plaintiff Lewis severe emotional distress.

               93.     As a direct and proximate result of the acts of Defendant CMSD, Plaintiff

Lewis has suffered damages including without limitation lost wages (past and future), benefits,

costs, expenses, pain, suffering, humiliation, mental anguish and emotional distress.

                                       PRAYER FOR RELIEF

               Plaintiff Lewis hereby requests that this Honorable Court grant the following relief:




                                                  13
     Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 14 of 15. PageID #: 14



                             A.    back pay;

                             B.    compensatory damages for future pecuniary loss, emotional
                                   pain, suffering, inconvenience, mental anguish, loss of
                                   enjoyment of life and other non-pecuniary losses;

                             C.    injunctive relief;

                             D.    interest;

                             E.    attorney’s fees and costs;

                             F.    punitive damages; and

                             G.    all other relief that this Court deems just and appropriate.

Dated this 13th day of May, 2019
Cleveland, Ohio


                                                    Respectfully submitted,

                                                     /s/ Jesse M. Gannon
                                                    Jesse M. Gannon (0090461)
                                                    The Law Offices of Jesse M. Gannon, LLC
                                                    850 Euclid Avenue, Suite 1014
                                                    Cleveland, OH 44114
                                                    Telephone: (216) 532-5297
                                                    Facsimile: (216) 687-6876
                                                    Email: jesse@gannoncounsel.com

                                                    Attorney for Plaintiff La’Shelle Lewis




                                               14
      Case: 1:19-cv-01074-CAB Doc #: 1 Filed: 05/13/19 15 of 15. PageID #: 15



                                         JURY DEMAND

       Plaintiff La’Shelle Lewis hereby demands a trial by jury, by the maximum number of

jurors permitted by law, on all issues triable.


                                                       Respectfully submitted,


                                                       /s/ Jesse M. Gannon___________________
                                                       Jesse M. Gannon (0090461)
                                                       The Law Offices of Jesse M. Gannon, LLC
                                                       850 Euclid Ave., Suite 1014
                                                       Cleveland, OH 44114
                                                       Telephone: (216) 532-5297
                                                       Facsimile: (216) 687-6876
                                                       Email: jesse@gannoncounsel.com

                                                       Attorney for Plaintiff La’Shelle Lewis




                                                  15
